Citation Nr: 0900418	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to herbicide exposure.

2.  Entitlement to service connection for lung nodules due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his sister-in-law




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970, to include service in country in the Republic of 
Vietnam.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In November 2008, a Travel Board hearing before the 
undersigned Acting Veterans Law Judge was held in Muskogee, 
Oklahoma.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran claims that he is entitled to service connection 
for chronic obstructive pulmonary disease (COPD) and lung 
nodules because they are the result of herbicide exposure 
during his active duty service in Vietnam.  Because the 
veteran had active duty service in Vietnam, exposure to 
herbicides is presumed, and should be accepted for all 
purposes, including for purposes of history to be considered 
by a VA examiner.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  

The medical evidence of record reflects diagnoses of COPD and 
lung nodules.  Additionally, the medical evidence notes that 
the veteran has a significant cigarette smoking history.  The 
record also contains a May 2007 VA Agent Orange Registry 
Examination report that notes that the veteran served in the 
Republic of Vietnam from February 5, 1968 to April 1, 1970.  

The Board notes that neither COPD nor lung nodules is among 
the diseases specified as a presumptive disease in 38 
U.S.C.A. § 1116(a) (West 2002).  In addition, the Secretary 
has not determined, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between exposure to an herbicide agent, and the occurrence of 
either COPD or lung nodules.  See 38 C.F.R. § 3.309(e) 
(2008).  

Considering the theory of direct incurrence in service due to 
herbicide exposure, the evidence of record reflects that the 
veteran has reported and testified to having pain in his 
chest and shortness of breath ever since his return from 
Vietnam.  A January 2005 CT scan of the chest notes mass-like 
objects in the posterior aspect of the lung apices.  As the 
veteran has never undergone a VA examination for the purpose 
of determining the likely etiology of his pulmonary problems, 
nor has he ever undergone a biopsy to determine if any of the 
lung masses represent respiratory cancer, such an examination 
should be scheduled.  

Accordingly, the issues of service connection for COPD and 
lung nodules due to herbicide exposure are REMANDED for the 
following action:

1.  All VA treatment records dating since 
August 31, 2007 should be obtained and 
associated with the claims file.  

2.  Thereafter, the RO/AMC should schedule 
the veteran for a VA examination by a 
physician with the appropriate expertise to 
determine the nature and etiology of any 
currently present lung disability, to 
include COPD and lung nodules.  The claims 
folder, to include a copy of this Remand, 
should be made available to and be reviewed 
by the examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  If a lung biopsy is indicated, one 
should be done.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present lung disability as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the disability is 
etiologically related to service, to 
include exposure to herbicides therein.  

For purposes of rendering an opinion, the 
VA examiner should accept as a fact the 
veteran's in-service exposure to herbicides 
in Vietnam.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claims 
for service connection for COPD and lung 
nodules due to herbicide exposure.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and should be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The veteran is advised to appear and participate 
in any scheduled VA examination(s), as failure to do so may 
result in denial of the claims.  See 38 C.F.R. § 3.655 
(2008).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




